Citation Nr: 1334984	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-14 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected postoperative residuals, right acromioplasty with resection of the distal clavicle ("right shoulder disability").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Young, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to August 1985. 

The matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran requested a hearing before the Board, which was scheduled for April 2011.  The Veteran failed to appear; consequently, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

These matters were previously before the Board in August 2011 and April 2013 and were remanded for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1  Throughout the appeals period, the right shoulder disability has been manifested by, at worst, limitation of motion of the arm to shoulder level with radiographic evidence of degenerative or traumatic arthritis.

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 20 percent for service-connected postoperative residuals, right acromioplasty with resection of the distal clavicle have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2013).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

The RO provided the Veteran with substantially compliant notices in September 2007 and December 2008.  The claims were subsequently readjudicated, most recently in a September 2013 supplemental statement of the case (SSOC).  Mayfield, 444 F.3d at 1333.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains service treatment records (STRs), VA medical records, private treatment records, and the statements of the Veteran in support of his claims.

In August and October 2011, the RO requested records from the Veteran's 2006 Texas Department of Insurance Office of Workers Compensation.  No response was received.  The Veteran was notified in October 2011 that the RO had been unable to obtain his Workers Compensation records.  He was asked to submit any records in his possession, which he did not.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1). 

In notices sent to the Veteran in May and June 2013, VA requested the required authorization to obtain treatment records from Dr. R.J.H. in compliance with the Board's April 2013 remand.  The Veteran did not to respond to either request.  In a September 2013 response to the most recent SSOC, the Veteran's representative indicated that they do not have any additional evidence regarding the Veteran's appeal.  Based on the foregoing, the Board finds that VA does not have a further duty to assist the Veteran in obtaining any additional medical records.

The Veteran was afforded VA examinations in August 2007, September 2011 and June 2013.  The examinations are adequate because the reports, taken together, include clinical examinations, interviews with the Veteran with regard to his symptoms and treatment, and rationale for the opinions proffered.  The examination reports contain findings necessary to evaluate the Veteran's service-connected disability under the applicable diagnostic code rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 C.F.R. § 4.3.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Factual Background

Initially, the Board notes that it has reviewed all the evidence in the Veteran's paper and electronic claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that an increased disability rating is warranted for his service-connected right shoulder disability as he has had an additional right shoulder surgery and his bursitis and arthritis have increased.  He submitted a claim for increased rating in August 2006.  In the rating action on appeal, the RO increased the rating to 20 percent, effective August 23, 2006, under Diagnostic Code 5203.  

In a May 2006 transcription, Dr. B.E. noted the Veteran was seen in connection with a February 2006 work-related back injury.  The Veteran complained that he injured his right shoulder in the same incident, but didn't complain at the time because he was more focused on his back.  Dr. B.E. noted the Veteran was right-hand dominant, but there appeared to be mild atrophy of the right deltoid.  Right shoulder range of motion was decreased with pain and impingement radiating into the upper arm and forearm and fingers, with flexion to 100 degrees, abduction to 115 degrees, with extension to 78 degrees, with right shoulder adduction to 18 degrees, but not with external or internal rotation.  X-ray images revealed arthritis, no sign of occult fracture, and that the Veteran had a distal clavicalectomy.  The Veteran received a new diagnosis from February 2006 of right rotator cuff sprain and impingement. 

In a June 2006 transcription, Dr. B.E. noted there was increased right shoulder range of motion with pain, but no crepitice and positive impingement with flexion to 140 degrees, abduction to 116 degrees, adduction to 20 degrees, and extension to 72 degrees, mild aches with external or internal rotation, and the Veteran's shoulder strength was 3 out of 5.  A magnetic resonance imaging (MRI) report regarding the Veteran's right shoulder revealed no evidence of fracture or dislocation.  

In July 2006, Dr. B.E. assessed the Veteran as having worsening right shoulder rotator cuff pain, sprain, impingement, and partial tear with positive MRI scan.  There was pain, crepitance and impingement, with flexion to 100 degrees, abduction to 83 degrees, and adduction to 0.  Strength was 2/5.  

An August 2007 VA shoulder examination report reveals the Veteran had a 7.5 centimeter anterior acromioplasty scar that was well healed, nontender without sign of inflammation, infection, depression or keloid formation.  There was a positive sign of subacromial impingement.  There was a negative drop arm test.  The Veteran had forward flexion to 170 degrees before and after repetitive motion.  The Veteran had abduction, both before and after repetitive motion, to 90 degrees.  The Veteran had both external and internal rotation, before and after repetitive motion, to 90 degrees.  The Veteran complained of pain through the entire arc of motion in each plane.  There was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  

In an August 2007 VA radiology report, the Veteran was diagnosed with right shoulder status post acromioplasty; glenohumeral degenerative joint disease. 

In a September 2011 treatment record, Dr. R.J.H. noted the Veteran's complaint of bilateral shoulder pain and his report they both got significantly worse a couple of years ago, with the left being worse than the right.  He reported having pain at night and pain with any attempts at lifting, and he does have limited motion.  Upon examination, the Veteran's right arm was noted as having a well-healed saber-type incision, normal alignment, limited abduction and forward flexion, tenderness over the subdeltoid bursa, mild AC tenderness, no instability, no masses, he had weakness of abduction, no scapular winging, and his skin was normal.  X-rays indicated probable remote partial right distal claviculectomy and no acute, traumatic, or neoplastic changes were seen.  A September 2011 MRI report for the right shoulder showed full-thickness year of supraspinatus tendon; surgery was recommended.  

In a September 2011 VA shoulder examination conducted prior to the surgery recommended by Dr. R.J.H, the Veteran denied any hospitalization, invasive treatment or physical therapy for any condition since his August 2007 VA examination.  The Veteran denied experiencing any flare-ups that impact the function of his shoulder.  On range of motion testing of the right shoulder, the Veteran had flexion to 145 degrees, with pain beginning at 90 degrees; abduction to 135 degrees, with pain beginning at 90 degrees.  Following repetitive-use testing, flexion and abduction ended at 130 degrees respectively.  The examiner noted that the Veteran did not have any additional limitation in range of motion of the shoulder following repetitive-use testing.  The contributing factors to the Veteran's functional loss after repetitive use were noted as less movement than normal and pain on movement; localized tenderness or pain on palpation were also noted.  Strength testing of the Veteran's right shoulder revealed normal strength on abduction and forward flexion.  

The Veteran did not have ankylosis of the glenohumeral articulation.  The Hawkins' Impingement Test was positive for pain and the empty can test was negative for weakness.  The external rotation/infraspinatus strength test and lift-off subscapularis test were positive.  A history of mechanical symptoms, such as clicking and catching, and a history of recurrent dislocation were denied.  Crank apprehension and relocation test results were negative.  The examiner noted the Veteran had an AC joint or any other impairment of the clavicle or scapula; it was noted as osteoarthritis of the left shoulder.  Tenderness on palpation of the AC joint was noted bilaterally.  A Cross-body adduction test was negative.  The Veteran did not have a total shoulder replacement and at the time of the examination, the Veteran had not had an arthroscopic or other shoulder surgery or residuals.  The examiner indicated that the Veteran's functional impairment due to his shoulder condition is not as such that no effective function remains other than that would be equally well served by an amputation with prosthesis.  Imaging studies of the Veteran's right shoulder noted degenerative or traumatic arthritis.  Regarding the functional impact of the Veteran's shoulder conditions on his ability to work, the Veteran stated that he has increased bilateral shoulder pain with overhead work, lifting, and mopping.  

In October 2011, the Veteran underwent an arthroscopy with debridement of partial rotator cuff tear with subacromial bursocopy with anterior inferior acromioplasty, excision of coracoacromial ligament, and resection of distal clavicle, right shoulder.  In the operative report, Dr. R.J.H. noted the pre- and post-operative diagnosis as right shoulder partial rotator cuff tear with impingement syndrome and acromioclavicular arthrosis.  In a treatment record dated shortly after the surgery, Dr. R.J.H. indicates the Veteran was doing well and would start therapy on his shoulder. 

Pursuant to the Board's prior remand, the AMC/RO requested that the Veteran submit authorization to allow VA to obtain any pertinent post-surgical records from Dr. R.J.H., but the Veteran did not respond.  

In a November 2011 letter, a private physician, Dr. M.S., indicated the Veteran complained of right shoulder pain in service with ongoing symptoms.  Dr. M.S. also indicated the Veteran underwent surgery on his right shoulder in October 2011.  

Pursuant to the most recent Board remand, the Veteran was afforded a VA shoulder examination in June 2013.  The examiner noted that the claims folder was not available for review but recorded the Veteran's reported history.  The Veteran stated he experienced daily moderate to severe mechanical shoulder pain; he denied any instability.  

On range of motion testing of the right shoulder, he demonstrated flexion to 110 degrees, with pain beginning at 90 degrees and abduction to 110 degrees, with pain beginning at 90 degrees.  The examiner noted that internal and external rotation was zero to 90 degrees bilaterally.  Following repetitive-use testing, flexion and abduction ended at 110 degrees respectively, with no additional limitation in range of motion of the shoulder following repetitive-use testing.  The contributing factors to the Veteran's functional loss after repetitive use were noted as less movement than normal, weakened movement, excess fatigability, and pain on movement; pain on palpation was noted.  Strength testing of the Veteran's right shoulder was noted to be 5/5.  

There was localized pain and tenderness on palpation of the joints and soft tissue.  Veteran did not have ankylosis of the glenohumeral articulation.  The Hawkins' Impingement Test was positive for pain and the empty can test and lift-off subscapularis test were positive for weakness.  Results of the external rotation/infraspinatus strength test were negative.  A history of mechanical symptoms, such as clicking and catching, was noted.  There was no history of recurrent dislocation (subluxation).  Crank apprehension and relocation testing results were negative.  The examiner noted the Veteran had an AC joint or any other impairment of the clavicle or scapula.  Imaging studies of the Veteran's right shoulder noted degenerative or traumatic arthritis.  In that portion of the examination report referable to joint replacement and/or other surgical procedures, the examiner noted "not applicable."  The examiner noted that the Veteran's shoulder conditions impact his ability to work because they would prevent him from jobs requiring heavy or repetitive lifting, carrying or overhead work.  The Veteran is noted as living alone and attends to all of his activities of daily life to include housework, yard work, driving, and shopping.  There are no limitations to sedentary employment.  

In an August 2013 addendum, the examiner noted that the claims folder had been reviewed and stated that the Veteran's shoulder condition would prevent him from jobs requiring heavy or repetitive lifting, carrying or overhead work.  He was noted to live alone and attends to all of his activities of daily living to include housework, yard work, driving and shopping.  There were no limitations to sedentary employment.  

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected right shoulder disability is not warranted.  

Diagnostic Code 5200 is inapplicable because there is no evidence of ankylosis.  Limitation of motion of the major arm midway between the side and shoulder level would warrant a 30 percent disability rating under Diagnostic Code 5201.  As the Veteran has consistently had motion of at least 90 degrees, even with consideration of DeLuca, limitation of motion to midway between the side and shoulder level is not more closely approximated; an increased rating under DC 5201 is not warranted.  

The Board acknowledges the Veteran's reported history of mechanical symptoms, but Diagnostic Code 5202 is not applicable as there is no evidence of loss of head of the humerus, nonunion of humerus, fibrous union of humerus, recurrent dislocation of scapulohumeral joint with frequent episodes of guarding of all arm movements, or malunion of humerus with marked deformity.  The Veteran currently has the highest rating available under the Diagnostic Code 5203.  

In sum, the most probative and objective evidence of record is against a finding that the Veteran's service-connected right shoulder disability warrants a rating in excess of 20 percent for any period on appeal.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected shoulder disability.  The criteria consider that there are varying levels of disability, that there may be limitation of motion, and that there may be loose bodies or dislocation.  The Board has considered the Veteran's statements; however, the objective clinical evidence does not reflect that the Veteran has any symptoms, due to his service-connected disability, which have not been considered in the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is VA policy, however, to grant TDIU in all cases where a Veteran is unable to work dud to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling v. Principi, 15 Vet. App. 1 (2001).   

In a December 2006 statement, the Veteran said he was totally disabled due to his back, right and left shoulder, right wrist and right thumb conditions.  He was not working at that time "with no time table as to when [he] will be able to return."  On a VA Form 21-8940, Application for TDIU, dated in October 2007, the Veteran reported that he last worked full time in January 2007, had 2 years of college and had not undergone any additional education or training before or after he was too disabled to work.  

The Veteran is currently service-connected for the following disabilities:  hypertension, evaluated as 30 percent disabling; cluster headaches, 30 percent; right shoulder, 20 percent; degenerative disc disease, lumbar spine, 20 percent; prostatitis, 10 percent; left shoulder, 10 percent; left ankle, 10 0ercnet; right ankle, 10 percent; radiculopathy, left lower extremity, 10 percent; and right wrist, right thumb, pseudofolliculitis barbae and erectile dysfunction, all 0 percent.  His combined rating is 70 percent from August 23, 2006; 80 percent from August 29, 2011.  Because his back, bilateral shoulder, bilateral ankle, right wrist and right thumb disabilities affect a single bodily system, he qualifies for consideration under 38 C.F.R. § 4.16(a). 

A November 2007 VA examination included that Veteran's report that he was last employed by the Postal Service and was on medical leave.  His main limiting condition was his lumbar spine, but he also had problems with his right shoulder.  It was the examiner's opinion that the Veteran's lumbar spine condition is his main limiting condition causing him to be off work.  The service-connected right shoulder and bilateral ankle conditions cause problems when working but do not preclude his normal occupation.  The other service-connected conditions do not affect employability.  

The report of a September 2011 VA examination included specific examinations for hypertension, back, thumb and wrist and consideration of the following service-connected disabilities:  bilateral ankles, prostatitis, hypertension, headaches, pseudofolliculitis barbae, right shoulder and erectile dysfunction.  It was the examiner's opinion that the "Veteran is not unemployable due to his service connected medical and musculoskeletal conditions."  As rationale, the examiner noted the "veteran appears capable of sedentary work."   

Pursuant to the most recent Board remand, the Veteran was afforded VA examinations in June 2013 and after reviewing the claims folder, the examiners provided addendum opinions in August 2013.  One examiner opined that the main reason the Veteran is not working is his back.  The other examiner noted that the Veteran's back condition would prevent him from jobs requiring repetitive lifting, carrying, bending, stooping or prolonged standing or walking.  His shoulder conditions were noted to prevent him from jobs requiring heavy or repetitive lifting, carrying or overhead work.  The Veteran was noted to live alone and attend to all his activities of daily living to include housework, yard work, driving and shopping.  There were "no limitations to sedentary employment."  

Entitlement to a TDIU is not warranted.  The VA medical opinions indicates that that the Veteran's service connected back and shoulder disabilities affect his ability to perform some jobs, but do not prevent sedentary employment.  The examiners also note that the other service-connected disabilities do not affect employment.  

The Board finds that the opinions of the VA examiners warrant greater probative weight than the Veteran's own assertions that his service-connected disabilities render him unemployable, based on their medical expertise and understanding of the severity of the Veteran's disabilities.  Consequently, the benefit of the doubt rule is not for application, and the claim for entitlement to a TDIU due to service-connected disabilities is denied. 

ORDER

Entitlement to an evaluation in excess of 20 percent for the service connection postoperative residuals, right acromioplasty with resection of the distal clavicle is denied.

Entitlement to a TDIU rating is denied. 




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


